Citation Nr: 0809778	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-41 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for status post salpingo-oophorectomy, to include lysis of 
adhesions with scar and abdominal pain, to include the 
question of whether an appeal has been timely perfected.

2.  Entitlement to an initial rating in excess of 10 percent 
for left ulnar neuropathy with compression left elbow and 
wrist, to include the question of whether an appeal has been 
timely perfected.

3.  Entitlement to an initial, compensable rating for 
immersion foot with periodic episodes of sores on the feet, 
prior to August 30, 2002, and entitlement to a rating in 
excess of 10 percent since that date, to include the question 
of whether an appeal has been timely perfected.

4.  Entitlement to an initial, compensable rating for 
gastroesophageal reflux disease (GERD), to include the 
question of whether an appeal has been timely perfected.

5.  Entitlement to an initial rating in excess of 20 percent 
for hepatitis C, to include the question of whether an appeal 
has been timely perfected.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
August 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision, in which the RO, inter 
alia, granted the veteran service connection for several 
disabilities, and assigned initial ratings, as follows:  
status post salpingo-oophorectomy, to include lysis of 
adhesions with scar, and abdominal pain (30 percent, 
effective December 14, 2001); left ulnar neuropathy with 
compression left elbow and wrist (10 percent, effective 
December 14, 2001); immersion foot with periodic episodes of 
sores on the feet (0 percent, effective December 14, 2001 and 
10 percent, effective August 30, 2002), and GERD (0 percent, 
effective December 14, 2001).  In October 2003, the RO 
granted service connection and an initial 20 percent rating 
for hepatitis C, effective December 14, 2001.  

In July 2004, the veteran filed a notice of disagreement 
(NOD) with the initial ratings and effective dates assigned 
for her service connected disabilities.  

Because the veteran has disagreed with the initial ratings 
assigned following the grants of service connection for her 
status post salpingo-oophorectomy, to include lysis of 
adhesions with scar, and abdominal pain; left ulnar 
neuropathy with compression left elbow and wrist; immersion 
foot with periodic episodes of sores on the feet; GERD; and 
hepatitis C, the Board has characterized the issues on appeal 
in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In October 2006 the Board denied entitlement to an effective 
date earlier than December 14, 2001 for the awards of service 
connection and remanded the claims for increased initial 
ratings for issuance of a statement of the case (SOC) 
pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).   

The RO issued an SOC regarding the claims for increased 
initial ratings in December 2006, and certified the appeal to 
the Board in February 2007.  

Upon initial review in May 2007, the Board noted that the 
claims file did not include any document filed by the veteran 
with the RO that would constitute a timely-filed substantive 
appeal as to the matters addressed in the December 2006 SOC.  
Accordingly, the Board recharacterized each claim to include 
the jurisdictional question (as reflected on the title page), 
and remanded these matters to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  After considering 
the question of timeliness of the appeal as to each issue, in 
the first instance, as directed, in November 2007 , the AMC 
issued a supplemental SOC (SSOC) reflecting the findings that 
the veteran had not perfected a timely appeal with respect to 
any of the claims.  Thereafter, the AMC afforded the veteran 
the appropriate opportunity to respond, and returned the 
matters to the Board.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the question of timeliness of the substantive 
appeal with respect to each claim has been accomplished.  

2.  In July and October 2003 rating decisions, the RO granted 
service connection and assigned initial ratings for status 
post salpingo-oophorectomy, to include lysis of adhesions 
with scar and abdominal pain, left ulnar neuropathy with 
compression left elbow and wrist; immersion foot with 
periodic episodes of sores on the feet, GERD, and hepatitis 
C; the RO informed the veteran of these decisions by letters 
in July and October 2003.  

3.  In July 2004, the RO received an NOD with the initial 
ratings assigned for the veteran's service-connected 
disabilities.  The RO mailed an SOC to the veteran's address 
of record on December 6, 2006.  

4.  No document was received within the 60-day period 
following the issuance of the December 2006 SOC that can be 
construed as a timely substantive appeal with respect to any 
of the matters identified above, or a timely request for 
extension of time to file a substantive appeal as to any of 
those issues.  


CONCLUSION OF LAW

As no  timely substantive appeal has been filed with respect 
to the claims for higher initial ratings for status post 
salpingo-oophorectomy, to include lysis of adhesions with 
scar and abdominal pain, left ulnar neuropathy with 
compression left elbow and wrist; immersion foot with 
periodic episodes of sores on the feet, GERD, or hepatitis 
C., the Board is without jurisdiction to consider any of the 
claims on the merits.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this appeal,  the veteran has been notified of the reasons 
for the adverse determination on the jurisdictional question, 
and has been afforded the opportunity to present evidence and 
argument..  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As will be explained below, the Board lacks jurisdiction to 
adjudicate the claims on appeal, on the merits.  As it is the 
law, and not the facts, that is dispositive of the appeal, 
the duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Dela Cruz v. Principi¸ 15 
Vet. App. 143 (2001).  See also Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002).  


II.  Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal consists of a timely filed NOD in writing and, after 
an SOC has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007).

A substantive appeal perfects the appeal to the Board and 
frames the issues to be considered.  Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991).  A substantive appeal consists of 
a properly completed VA Form 9 (Appeal to Board of Veterans' 
Appeals) or other correspondence containing the necessary 
information.  The substantive appeal must also indicate what 
issues are being perfected.  Proper completion and filing of 
a substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202 (2007).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2007).  Where a veteran 
files a timely NOD but fails to timely file a substantive 
appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

Procedurally, as noted above, the claims file indicates that, 
in July 2004, the veteran filed an NOD with the initial 
rating assigned for each of the above-noted disabilities.  In 
October 2006, the Board remanded the claims to the RO, via 
the AMC, for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 
433, 436 (1997).  In its remand, the Board emphasized that a 
timely substantive appeal must be filed to perfect an appeal 
of these matters to the Board.  

In December 2006, the RO issued an SOC addressing the denial 
of a higher initial rating for each disability at issue, and, 
in February 2007, certified the appeal to the Board.  
However, the claims file includes no document filed by the 
appellant with the RO that constitutes a timely-filed 
substantive appeal as to the issues addressed in the SOC. As 
such, no timely appeal as to any of these issues has been 
perfected.  

The cover letter sent with the December 2006 SOC, dated 
December 6, 2006, clearly notified the veteran that she had 
to file a formal appeal to perfect her appeal, and a VA Form 
9 was enclosed for this purpose.  This cover letter also 
specifically informed the veteran that she had to file her 
appeal with the RO within 60 days from the date of the 
letter, or within the remainder, if any, of the one-year 
period from the date of the letter notifying her of the 
action that she appealed.  This letter went on to state that, 
if the RO did not hear from the veteran within this period, 
her case would be closed, but that, if she needed more time 
to file her appeal, she should request such time before the 
time limit for filing her appeal expired.  

However, the claims file contains no response from the 
veteran.  There is simply no correspondence in the claims 
file that can be construed as a timely substantive appeal, or 
as a request for an extension to file a substantive appeal, 
with respect to any of the matters addressed in the December 
2006 SOC.  

Pursuant to 38 C.F.R. § 20.302, the veteran had until 
February 6, 2007 (or, 60 days from the date of mailing of the 
SOC) to file a substantive appeal.  However, the claims file 
includes no correspondence from the veteran subsequent to 
December 2006, let alone a document which could be accepted 
as a substantive appeal or a request for an extension of the 
60-day time period to file a substantive appeal.  

Under these circumstances, the Board must conclude that the 
veteran has failed to timely perfect an appeal with respect 
to the claims for higher initial ratings for status post 
salpingo-oophorectomy, to include lysis of adhesions with 
scar and abdominal pain, left ulnar neuropathy with 
compression left elbow and wrist, immersion foot with 
periodic episodes of sores on the feet; GERD, and hepatitis 
C.  As such, the Board is without jurisdiction to consider 
any of these claims, on the merits, and the appeal as to each 
claim must be denied on this basis 




ORDER

The appeal as to claim for an initial rating in excess of 30 
percent for status post salpingo-oophorectomy, to include 
lysis of adhesions with scar and abdominal pain, is denied on 
jurisdictional grounds.

The appeal as to the claim for an initial rating in excess of 
10 percent for left ulnar neuropathy with compression left 
elbow and wrist is denied on jurisdictional grounds. 

The appeal as to the claim for an initial, compensable rating 
for immersion foot with periodic episodes of sores on the 
feet, prior to August 30, 2002, and for a rating in excess of 
10 percent since that date is denied on jurisdictional 
grounds.

The appeal as to the claim for an initial, compensable rating 
for gastroesophageal reflux disease is denied on 
jurisdictional grounds.

Tthe appeal of the claim for an initial rating in excess of 
20 percent for hepatitis C is denied on jurisdictional 
grounds.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


